DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Artoush Ohanian on 4/14/2021.
The application has been amended as follows: 
Claim 16: 
A method of manufacturing a water pipe comprising the steps of: 
forming a vessel that defines an interior volume and has first and second openings,
forming an elongate tubular chimney; 
threading the chimney onto the first opening of the vessel;
forming the first opening to define a circumferential vessel wall; 
forming the chimney with a medial end defining a circumferential chimney wall; 
forming first chimney and second chimney rings; 
fixing the first chimney ring to the vessel about the vessel wall; 
fixing the second chimney ring to the medial end of the chimney about the chimney wall;
threading the second chimney ring onto the first chimney ring;
bonding the first chimney ring to the vessel using an adhesive; and
bonding the second chimney ring to the chimney using an adhesive.

Claim 18 is canceled.

Allowable Subject Matter
Claims 1-6, 8-13, 15-17, and 20 are allowed.
The examiner’s statement of reasons for allowance can be found in the 12/7/2020 Office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747